DENY and Opinion Filed June 7, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00150-CV

                     IN RE TONY LAMAR VANN, Relator

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-09117

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Smith
      In this pro se petition for writ of mandamus, relator Tony Lamar Vann

petitions the Court for a writ of mandamus compelling the trial court to (1) void its

order denying relator’s motion to reinstate, (2) recuse from this proceeding, and (3)

reinstate this case to the trial court’s active docket.       To be entitled to the

extraordinary remedy of mandamus, relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). This

burden includes providing the appellate court with a record sufficient to make that

showing. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). After reviewing

the petition and record, we conclude relator has failed to show an abuse of discretion.
     Accordingly, we deny mandamus relief. See TEX. R. APP. P. 52.8(a).




                                       /Craig Smith/
                                       CRAIG SMITH
                                       JUSTICE

210150F.P05




                                    –2–